Judgment unanimously affirmed. Memorandum: Upon our review of the record we conclude that the identification evidence presented was legally sufficient and was supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Additionally, we find that defendant was provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Trial counsel’s failure to preserve a Rosario issue (see, People v Rosario, 9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866) did not, standing alone, render counsel’s assistance ineffective (see, People v Montana, 71 NY2d 705, 709). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — robbery, second degree.) Present — Denman, J. P., Pine, Lawton, Davis and Lowery, JJ.